Newton, J.
The defendant has been convicted of breaking and entering. His only assignment of error is that his sentence of 15 months to 2 years is excessive. We affirm the judgment of the District Court.
Defendant was charged with two counts of burglary. Due to a plea bargain, one was dismissed. He had previously been an inmate of the Boy’s Training School in 1968 and was subsequently, in 1971, convicted of breaking and entering for which he received a 1 to 3-year sentence. He served 9 months of this sentence *141and was still on parole when the present offense was committed.
Although defendant was only 19 years of age, it would appear, in view of his previous record, that he was dealt with in a lenient manner. The court further ordered that he receive credit on the sentence imposed for time spent in custody prior to sentencing. The appeal is frivolous.
“Where the punishment of an offense created by statute is left to the discretion of the trial court within prescribed limits, the sentence imposed within those limits will not be disturbed unless there appears to be an abuse of discretion.” State v. Kelly, ante p. 41, 205 N. W. 2d 646.
The judgment of the District Court is affirmed.
Affirmed.